122 U.S. 518
7 S.Ct. 1215
30 L.Ed. 1225
MORRISON and anotherv.DURR and another.
May 27, 1887.

Eppa Hunton, for appellants.
E. J. Pringle, for appellees.
WAITE, C. J.


1
This is a suit in equity brought by several judgment creditors of the mercantile firm of Kennedy & Durr, to set aside a sale of the goods of the firm to Charles McDermot, under executions on judgments in his favor, on the ground of fraud, and to have the property and its proceeds in the hands of McDermot subjected to the payment of the amounts due them respectively. The bill called for answers under oath, and McDermot answered accordingly, denying each and all of the allegations of fraud which were made against him. This being responsive to the bill, his denials must be overcome by the satisfactory evidence of two witnesses, or of one witness corroborated by circumstances which are equivalent in weight to another, before the complainants can be granted the relief they ask. No such proof has been made. We have looked carefully through the whole evidence, and, while it is full of circumstances calculated to excite suspicion, there is not enough to justify us in reversing the decree of the court below dismissing the bill. The questions involved are principally of fact, which it would serve no useful purpose to consider at length in an opinion. The decree is affirmed.